DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 and 19-26 and pending and being examined.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claims 1 and 8 do not have a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5 recites the limitation "the product" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, and  7, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 recites a “degree of aromaticity of greater than or equal to 35%.” However, claim 1 also recites a “degree of aromaticity of greater than or equal to 35%.” Thus, the claim fails to further limit.

Claim 7 recites “wherein the aliphatic polyethylene polyamine is diethylenetriamine...” However, claim 6 recites the aliphatic polyethylene polyamine is either “polyethylenetetraamine or an polyethylenepentamine.” Claim 7 is broadening the scope of claim 6 to include a polyethylenetriamine and thus, fails to further limit.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-17, and 19-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2931832 A1 to Caux (hereinafter Caux) and in further view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng)

Regarding claims 1-11, 14-16, and 23-25, Caux teaches a coating composition comprising a resin composition and a hardening composition for use to prepare blocks of coated waste (See abstract). Caux further teaches the resin composition comprises diglycidyl ether of bisphenol A, (DGEBA), with an eew of 190-210m which has a degree of aromaticity of 40-50%, (page 2, ln 63-67), wherein hardening composition comprises an aromatic polyamine and cycloaliphatic amine, (page 3, ln 90-91). The coating composition comprises 50-80 wt% of epoxy resin and 20-50 wt% of the curing composition (page 2, ln 54-55), wherein the resin composition comprise 80-95 wt% of the epoxy resin, and the curing composition comprises 50-70 wt% or 30-50 wt% of aromatic polyamine and 50-60 wt% or 20-40 wt% of the cycloaliphatic amine (page 3, ln 106-110). In the Examples, 89 wt% of diglycidyl ether of bisphenol is used as the resin composition, and 35.85 wt% of methylene dianiline, (i.e. 4-methyl, and 22.66 wt% of dimethylmethylenebis(cyclohexylamine), is used in the curing composition (page 4, ln 156-169). 
Using the above teachings, 50% of aromaticity of DGEBA with eew 190-210, correlates to a Mw of about 380-420 g/mol. The above methylenedianiline (m.p. 89 deg C) has a molar mass of 198.26 g/mol, a NH eq. wt of 99.16, with 152.19 g/mol of it from the aromatic portion 
Caux does not explicitly teach the polyamidoamine. 
However, Zheng teaches a liquid curing agent composition comprising a polyamine and dicyandiamide used in an epoxy resin composition (See abstract), in the field of coatings, encapsulations and moldings (para 2-3) which is in the same field use of epoxy compositions as cited above in Caux. Zheng further teaches the polyamine contains a major polyamine and a minor polyamine (para 64), wherein the major polyamine and minor polyamine can include at least one cycloaliphatic polyamine (para 66 and 71), at least one aromatic polyamine (para 72) and/or at least one amidoamine (para 77), which is similar and compatible to the combination of polyamines used above in Caux. Zheng further teaches the amidoamine used is a reaction product of TOFA and TEPA such as Ancamide 506 (para 79), which meets the claimed amidoamines as cited in the Applicant’s examples. Zhen also teaches that the amidoamines are used for increased flexibility and strength, as well as chemical and heat resistance (para 78-79).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the Ancamide 506 of Zheng in the curing composition of Caux because Zheng teaches the same field use of epoxy compositions using a similar and compatible combination of polyamines as used above in Caux, and Zheng further 

Regarding claims 12 and 13, as cited above and incorporated herein, the combination of Caux and Zheng teaches claim 1. Caux also teaches examples of the aromatic polyamine also include p-phenylene diamine or diaminophenylsulfone (page 3, ln 111-115) and Zheng teaches the Ancamide 506 (para 79), which meets the claimed polyamidoamine cited in claim 13.
Caux does not explicitly teach the aromatic polyamines listed in claim 12 and 13. 
However, Zheng further teaches examples of aromatic polyamines include p-phenylenediamine, diaminophenylsulfone, toluene diamine and diethyl toluene diamine (i.e. DETDA) (para 72), which demonstrates that DETDA are suitable aromatic polyamines for use as curing agents in epoxy resin compositions.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the DETDA of Zheng for the aromatic polyamine in the curing composition of Caux because Zheng teaches the same field use of epoxy compositions using a similar and compatible combination of polyamines as used above in Caux, and Zheng further teaches examples of aromatic polyamines include p-phenylenediamine, diaminophenylsulfone, toluene diamine and diethyl toluene diamine (i.e. DETDA) (para 72), which demonstrates that DETDA are suitable aromatic polyamines for use as curing agents in epoxy resin compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).


Caux teaches the resin composition comprises 80-95 wt% of epoxy resin, 2-10 wt% of a reactive diluent such as ethylhexylglycidyl ether, 2-8 wt% of crosslinking initiator diluent such as benzyl alcohol (i.e. plasticizing diluent), and 0.5-2 wt% of thixotropic agent (page 2, ln 54-62 and Examples, page 4), which overlaps and meets the claimed amounts cited in claim 17 and 25. The curing composition also comprises 50-70 wt% or 30-50 wt% of aromatic polyamine and 50-60 wt% or 20-40 wt% of the cycloaliphatic amine (page 3, ln 106-110).
Using the above teachings, 50% of aromaticity of DGEBA with eew 190-210, correlates to a Mw of about 380-420 g/mol. The above methylenedianiline (m.p. 89 deg C) has a molar mass of 198.26 g/mol, a NH eq. wt of 99.16, with 152.19 g/mol of it from the aromatic portion (76.8 aromaticity), and dimethylmethylenebis(cyclohexylamine) has a molar mass of 238.4 g/mol. The 80 g of DGEBA at 50% aromaticity of 380 g/mol, 30 g of methylenedianiline at 76.8%  aromaticity and 40 g of dimethylmethylenebis(cyclohexylamine) correlates to a 0.21 mols of DGEBA, 0.15 mols of methylenedianiline, and 0.17 mols of dimethylmethylenebis(cyclohexylamine), with 0.105 + 0.12 mols of aromatic rings, or 0.225/0.53 or 42% aromaticity, which demonstrates that the above amounts overlap and meet the claimed range.

Regarding claims 19-21, as cited above and incorporated herein, the combination of Caux and Zheng teaches claim 1. Caux further teaches the composition is prepared by mixing the resin composition and the curing composition, incorporating waste such as magnesium bars 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766